Citation Nr: 0320669	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for chronic adjustment disorder from October 11, 1994, and 
an evaluation in excess of 30 percent from July 21, 2001.

2.  Entitlement to service connection for residuals of a 
cesarean section, to include bowel and/or colon laceration 
with postoperative retained sutures, endometriosis and 
ovarian cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from May 1986 to October 
1994.

This appeal originates from two rating decisions in January 
1997 in which the RO denied an evaluation in excess of 10 
percent for service-connected adjustment disorder with mixed 
anxiety and depressed mood, effective October 11, 1994.  The 
RO also assigned a compensable, 10 percent, evaluation for 
the veteran's service-connected paresthesias of the left 
lateral thigh, effective October 11, 1994, and denied service 
connection for accidental laceration of the bowel during 
cesarean section in January 1989.  The veteran filed a notice 
of disagreement with these determinations in February 1997 
and a statement of the case was issued in February 1997.  The 
veteran perfected her appeal to the Board of Veterans' 
Appeals (Board) in June 1997.  

In July 1997, the veteran presented hearing testimony before 
a hearing officer at the RO, and in October 1998, she and her 
spouse presented hearing testimony before the undersigned 
Veterans Law Judge (Board Member) in Washington, D.C.  
Transcripts of both hearings have been made a part of the 
record.

In June 1999 and October 2000, the Board remanded the issues 
of increased ratings for parethesias of the left lateral 
thigh and for an adjustment disorder with mixed anxiety and 
depression to the RO for additional development.  Also in 
October 2000, the Board denied as not well grounded the claim 
for service connection for residuals of a September 1994 in-
service cesarean section.  However, due to a change in law 
resulting from the enactment of the VCAA, the RO acted on its 
authority to reconsider this latter issue on the merits in a 
July 2002 rating decision, and denied the issue.  The 
appellant filed a notice of disagreement with this decision 
in August 2002.  These actions give the Board the authority 
to review this issue on appeal.  See VAOPGCPREC 03-2001.  
Also in the July 2002 rating decision, the RO increased the 
veteran's evaluation for her service-connected adjustment 
disorder with anxiety and depressed mood to 30 percent, 
effective July 21, 2001.  However, inasmuch as higher 
evaluations are available both before and after July 21, 
2001, and the veteran is presumed to seek the maximum 
available benefit, the claim for higher evaluation during 
each period remains viable on appeal  Inasmuch as a higher 
evaluation is available this condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In November 2002, the Board decided the issue of entitlement 
to an evaluation in excess of 10 percent for parethesias of 
the left lateral thigh.  Consequently, this issue is no 
longer on appeal before the Board.  See 38 C.F.R. § 20.1100.

The Board's decision on the claim for higher evaluation for 
service-connected psychiatric disability is set forth below.  
The claim for service connection for residuals of a cesarean 
section, to include bowel and/or colon laceration with 
postoperative retained sutures, endometriosis and ovarian 
cysts, is addressed in the remand following the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for an increased rating for 
chronic adjustment disorder has been accomplished.

2.  Since the October 1994 date of the claim for increase, 
the veteran's chronic adjustment disorder has been 
manifested, primarily, by sleep difficulty, anxiety and 
depressed mood; these symptoms reflect definite occupational 
and social impairment from October 11, 1994, or, since 
November 7, 1996, occupational and social impairment with no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, to 30 percent, 
for the veteran's chronic adjustment disorder, from October 
11, 1994, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2002) and 
38 C.F.R. § 4.132, Diagnostic Code 9405 (effective prior to 
November 7, 1996).

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's chronic adjustment disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9440 (2002) and 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim for an increased rating for chronic adjustment 
disorder, as all notification and development action needed 
to render a fair decision on this claim has been 
accomplished.

As evidenced by the February 1997 statement of the case and 
September 1997, January 2000 and July 2002 supplemental 
statements of the case (SSOC), the veteran has been furnished 
the pertinent laws and regulations governing the claim and 
the reasons for the denial.  Hence, the Board finds that she 
has been given notice of the information and evidence needed 
to substantiate the claim and has been afforded opportunities 
to submit such information and evidence.  The Board also 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to the July 
2002 supplement statement of the case, the veteran was 
informed of the notice and duty to assist requirements and 
the evidence then of record.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
associating with the record pertinent outstanding VA 
treatment records, and arranging for the veteran to undergo 
VA examinations, most recently performed in July 2001 (see 
October 2000 Board remand).  The veteran reported to that 
examiner that she had not sought psychiatric treatment since 
1999 because of her frustration with the VA system.  In May 
2003, the Board attempted to obtain information and 
authorization to permit it to request and obtain pertinent 
medical records; however, the veteran did not respond.  The 
Board also points out that neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

II. Background

In March 1995, the RO granted service connection for a 
nervous disorder and assigned a 10 percent evaluation, 
effective October 11, 1994.

During a March 1995 VA examination, the veteran complained of 
a long period of stress and anxiety related to her duties on 
active duty.  She complained of heart irregularities, sleep 
difficulties, and feeling tense and angry with her family.  
She also reported problems finding employment and decreased 
appetite.  She said she recently had had a panic attack and 
had been evaluated at an emergency center where she was told 
it was anxiety related.  On examination the veteran was 
adequately dressed with behavior that was somewhat nervous 
and tense, but cooperative.  Speech was of normal rate and 
tone.  Affect was constricted and mood was anxious.  The 
veteran denied suicidal or homicidal ideation, plan or 
intent.  She denied delusions or hallucinations and had some 
anxiety over her past difficulties as well as some sadness.  
An impression was given of history of adjustment disorder 
with anxious mood and possible generalized anxiety disorder.  
The examiner noted that the veteran had significant past 
history of work type difficulties leading to anxiety and some 
depressive symptomatology  

In October 1996, the veteran filed an informal claim which 
the RO construed as including a claim for an increased rating 
for her service-connected psychiatric disability.

During a subsequent VA examination in December 1996, the 
veteran spoke of continued anxiety and stress associated with 
difficulties that began around the birth of her child while 
she was still in service.  She said she felt quite anxious 
most of the day with some feelings of depression, low energy 
level, weight loss, difficultly falling asleep, pain 
throughout the night, frequent awakenings, sleeping only five 
to six hours a night and never feeling restful.  She was 
angry about how she had been treated both by the military and 
VA.  She felt somewhat suspicious that her psychiatric 
evaluation was scheduled before her physical complaints.  She 
said her physical symptoms had put a strain on her marriage 
and affected how she dealt with her children as well as her 
effectiveness at work.  She said she was not at that time 
seeing a psychiatrist or mental health worker.  For the past 
year she said she had been working as an allergy technician 
and her work performance had suffered from having to come to 
VA examinations and from the chronic pain she was in.  On 
examination she was alert, cooperative and somewhat agitated 
and irritated.  She appeared her stated age.  Her mood was 
"angry" with a mood congruent affect.  Her speech was 
somewhat rapid at times.  Her facial expression was irritated 
with good eye contact.  There was some psychomotor agitation.  
Thought processes were logical and goal directed.  Thought 
content was devoid of any auditory or visual hallucinations.  
There was no evidence of delusions.  She denied any current 
suicidal or homicidal ideation.  Memory was intact for 
immediate, recent and remote events.  She was able to 
concentrate well enough to spell table backwards and 
interpret a proverb.  The impression was adjustment disorder 
with mixed anxiety and depressed mood.  

With respect to the December 1996 examination, the VA 
examiner stated that in general the veteran's level of 
anxiety and depressed mood had not changed significantly 
since her last evaluation (in 1995).  He said that her stress 
level was causing difficultly at home and at work, and in her 
interaction with others and social adaptability in that she 
tended to isolate herself and had some mild to, at times, 
moderate problems.  Her reliability, efficiency and 
flexibility on the job also had been mildly impaired.  He 
said she could certainly benefit from a psychiatric 
evaluation and treatment.  He estimated her level of 
disability to be in the "definite" range.

In a January 1997 rating decision, the RO continued the 
veteran's 10 percent evaluation for her service-connected 
psychiatric disability. 

VA outpatient records show that the veteran was seen in April 
1997 for a variety of complaints and was assessed as being 
anxious.  

During a personal hearing at the RO in July 1997, the veteran 
testified that she "snap[s] off easily", cries and has a 
hard time concentrating.  She said her symptoms affect her on 
a daily basis and caused her to argue with her husband and 
children, as well as snap at them and get angry quickly.  She 
said since her service discharge she was treated once for her 
symptoms at a Greenville Clinic and was given medication.  
She said she took the medication once or twice and then 
stopped because it made her feel listless.  She admitted to 
continuing problems with depression and anxiety.  She 
reported having worked as an allergy technician, but no 
longer worked in that capacity because of all the medical 
appointments she had to report to for stress and physical 
problems.  

On file is a discharge record from Chartier Behavioral Health 
System showing that from August 4, 1997, to September 2, 
1997, the veteran was treated for depressive disorder and 
impulse control.  Her stressors were determined to be severe 
and she was given a global assessment functioning (GAF) score 
of 60/90.  

The veteran was seen at a VA medical facility in February 
1998 for multiple problems.  She was assessed as having 
depression/PTSD.

In July 1998, the veteran was seen as a new patient at a VA 
psychiatric clinic with a report of being extremely 
frustrated and overwhelmed.  She was diagnosed as having rule 
out depressive disorder, recurrent major depression, bipolar, 
and PTSD.  

The veteran offered testimony at an October 1998 hearing in 
Washington, D.C., before the undersigned Veterans Law Judge.  
The veteran testified that she was not currently employed 
because of the stress she experienced for the past four 
years.  She said a few weeks after her last hearing (in July 
1997) she had a nervous breakdown and last worked in June 
1997.  Her spouse testified that the veteran used to come 
home from work a nervous wreck and would sometimes be crying 
and that this went on for weeks.  He said she spent three 
weeks at a private psychiatric hospital for depression and 
obsessive-compulsive on an outpatient basis, from August 1, 
1997, to August 29, 1997.  

The veteran reported to a VA psychiatric clinic in October 
1998 complaining of being bothered by multiple physical 
problems.  She denied suicidal or homicidal ideation and was 
noted as having  "SC dysthymia".

A July 1999 VA outpatient record contains an assessment of 
chronic pain and depression.

In July 2001, the veteran underwent a VA psychiatric 
examination.  She then reported that she was currently a 
student working on completing an associate's degree.  She 
said she was due to graduate in December 2001 and had been a 
student since 1998.  Prior to that, from 1995 to 1997, she 
said she worked in a doctor's office, but had to leave that 
job because of health reasons.  She denied having worked from 
1997 to 1998.  She reported last being treated in 1999 and 
said she stopped seeking treatment because of her frustration 
with the VA system.  She said she has been married for 10 
years and has three children whom she loved, but who got her 
easily irritated causing her to lock herself in her room.  
She denied having friends or social contacts and said that 
she did not really have activities other than going to school 
and being with her family.  On examination the veteran was 
alert, oriented and attentive.  Her mood appeared mildly 
dysphoric and irritable.  Her affect was somewhat irritable.  
Her speech was a regular rate and rhythm.  There was no 
evidence of psychomotor retardation or agitation.  The 
veteran had good eye contact and was fairly cooperative with 
the examiner, but became somewhat frustrated with the 
evaluation process.  Her thought process was logical and 
coherent, and her thought content was devoid of any current 
auditory or visual hallucinations.  There was no evidence of 
delusional content.  She denied any current suicidal or 
homicidal ideation.  Her memory was intact for immediate, 
recent and remote events.  The examiner gave an impression of 
adjustment disorder, chronic, and assigned the veteran a GAF 
score of 62.  The examiner opined that the veteran's social 
adaptability and interactions with others appeared to be 
moderately impaired and her ability to maintain employment, 
perform job duties in a reliable, flexible and efficient 
manner appeared mildly impaired.  The examiner estimated the 
veteran's level of disability to be in the "definite" 
range.

In February 2002, the veteran underwent a psychiatric 
evaluation at a VA mental health clinic where she reported 
being stressed out a lot.  She said she had a husband who 
worked and went to school, three children, ages 7, 10 and 13, 
and a house to keep up.  She expressed a desire to go 
somewhere and sleep for several days, regroup and come home, 
but knew she couldn't do that.  She said she didn't think she 
ever got over her father's death (when she was 14) and did 
not have a very good relationship with her mother.  The 
examiner opined that the veteran used avoidance, minor acting 
out and denial to deal with various problems in her life and 
never came to terms with the loss of her father.  She 
expressed guilt over no longer going to church, but the 
examiner commented that this is what she needed the most in 
her life.  Findings revealed a depressed mood.  Her affect 
was appropriate, but vague at times.  There was no history or 
evidence of psychosis and no current drug or alcohol use.  
She complained of low energy and was given a GAF score of 52. 

According to a Report of Contact dated in July 2002, the 
veteran completed her degree and upon graduating in December 
2001, was placed in VA's employment assistance program.  
However, she indicated that she was ceasing her job search 
secondary to pending surgery. 

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Prior to November 7, 1996, the rating criteria for mental 
disorders were found at 38 C.F.R. § 4.132.  Pursuant to the 
general rating formula then in effect, a 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent rating is assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contact except the most intimate be so adversely affected as 
to result in virtual isolation in the community, that there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activity resulting in profound retreat from mature 
behavior; or that the veteran is demonstrably unable to 
obtain or maintain employment.  These criteria represent 
three independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Effective November 7, 1996 (during the pendency of the 
appeal), the criteria for evaluating psychiatric disabilities 
were revised.  Where laws or regulations change after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).  
As the RO has considered the claim under both the former and 
revised criteria, there is no due process bar to the Board 
doing likewise, applying the more favorable result, if any.  

Under the revised criteria (set forth at 38 C.F.R. § 4.130), 
a 30 percent rating is to be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.

A.  Entitlement to a Rating in Excess of 10 percent From 
October 11, 1994

The Board finds that the veteran's psychiatric symptomatology 
meets the criteria for a 30 percent rating under both the 
former and revised applicable criteria, from October 11, 
1994.  

Turning first to the former criteria, examination in March 
1995 revealed that the veteran had a constricted affect and 
anxious mood, and showed some sadness over her past 
difficulties.  She complained of sleep difficulty, becoming 
tense and angry with her family, and having a decreased 
appetite.  She admitted to having had an anxiety-related 
panic attack for which she was treated in an emergency room.  
The examiner noted that the veteran had a significant past 
history of work type difficulties (in service) leading to 
anxiety and some depressive symptomatology, along with the 
resultant difficultly of since being placed out of service 
with continuation of her anxiety-type symptoms.  

Although the examiner in 1995 did not specify the severity 
and impact of the veteran's psychiatric symptoms on both a 
social and industrial level, a later VA examiner in December 
1996 did and added that her level of anxiety and at times, 
depressed mood, had not changed significantly since her last 
evaluation (in 1995).  The examiner estimated the veteran's 
level of disability to be in the "definite" range and noted 
that her stress level was causing difficulties both at home 
and at work and in her interaction with others and social 
adaptability.  He explained that she tended to isolate 
herself and had some mild to, at times, moderate, problems.  
Evidence such as this entitles the veteran to a 30 percent 
rating for definite social and industrial impairment due to 
her service-connected psychiatric disability under the old 
rating criteria.  38 C.F.R. § 4.132, Code 9405 (prior to 
November 7, 1996).  Incidentally, the fact that both the 1996 
VA examiner and July 2001 VA examiner estimated the veteran's 
disability to be in the "definite" range indicates that her 
disability has maintained the same level of severity for the 
entire period in question.

Under the revised rating criteria, effective on November 7, 
1996, the veteran would still be entitled to a 30 percent 
rating.  Although generally functioning satisfactorily as 
evident by her ability to care for her family, herself and 
maintain her house, the veteran also shows occupational and 
social impairment in the mild to moderate range due to her 
psychiatric symptoms.  In this regard, the December 1996 
examiner said that the veteran's stress levels were causing 
difficulty both at home and work and in her interaction with 
others and social adaptability in that she tended to isolate 
herself and had some mild, to at times, moderate problems.  

Specifically regarding the veteran's symptoms, the Board 
notes that while the veteran has not shown mild memory loss, 
which is one criterion for a 30 percent rating, she has 
demonstrated all of the other noted symptoms including 
depressed mood, anxiety, and chronic sleep impairment.  These 
symptoms are identified both in the veteran's medical records 
and her hearing testimony.  In addition, the veteran was 
noted during the December 1996 VA examination to be 
suspicious as to why her psychiatric evaluation was scheduled 
before her physical complaints.  Also, the fact that she 
received hospital treatment for approximately one month in 
August 1997 for her psychiatric symptoms and thus was unable 
to work during that period is indicative of intermittent 
periods of inability to perform occupational tasks due to her 
psychiatric symptoms.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence supports a 30 percent rating 
for the veteran's chronic adjustment disorder with mixed 
anxiety and depressed mood from October 11, 1994.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). (West 2002).

B.  Entitlement to an Evaluation in Excess of 30 Percent

A higher than 30 percent rating is not warranted for the 
veteran's service-connected adjustment disorder with mixed 
anxiety and depressed mood from October 11, 1994, since the 
evidence does not show that her disability meets the criteria 
for the next higher evaluation, to 50 percent, under either 
the new or old criteria.  

In regard to the new criteria, the veteran has not been shown 
to have flattened affect, circumstantial, curcumloculatory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long term memory, impaired judgment, impaired 
abstract thinking; or disturbances of motivation and mood.  
While the fact that the veteran tends to isolate herself from 
people other then her family suggests difficulty in 
establishing and maintaining effective work and social 
relationships, this factor in the absence of evidence 
satisfying the remaining criteria for a 50 percent rating, 
does not most approximate a 50 percent rating.  This is 
especially so in view of recent evidence showing that the 
veteran went back to school in 1998 and successfully earned 
an associate degree in 2001.

As to the old criteria, the veteran has not been shown to 
have considerable impairment in her ability to establish or 
maintain effective or favorable relationships with people 
since she has been able to maintain family relationships.  
She is the mother of three children and has been married for 
over 10 years.  She said she loves her family, although they 
can make her angry and she snaps at them.  Her ability to 
maintain familial relationships does not rise to the level of 
considerable social and industrial impairment sufficient for 
a 50 percent rating.  Moreover, recent examination findings 
in 2001 noting that the veteran is moderately impaired 
socially and mildly impaired occupationally do not more 
nearly approximate the criteria for considerable social and 
industrial impairment.

The veteran's most recent GAF of 52 was made during a 
psychiatric evaluation at a VA clinic in February 2002.  
However, the Board has not only considered the GAF assigned 
mostly recently, but the various other GAFs assigned during 
the pendency of this claim in assessing whether a higher 
evaluation is assignable under either version of the 
applicable criteria.  A GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th Edition, 1994) (DSM-IV).  In 
Carpenter v. Brown, 8 Vet. App. 240 (1995), the United States 
Court of Veterans Appeals (the United States Court of Appeals 
for Veterans Claims since March 1, 1999) (Court) recognized 
the importance of the GAF score and the interpretations of 
the score.  

In this case, the veteran was assigned a GAF of 62 during the 
July 2001 VA examination and a GAF of 60/90 while receiving 
treatment at Chartier Behavioral Health System in August 
1997.  According to the DSM-IV, scores between 61-70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy or theft within 
the household) but generally functioning pretty well, with 
some meaningful interpersonal relationships.  As regards the 
GAF of 52 assigned more recently, the Board notes that the 
DSM-IV defines scores between 51 and 60 as indicative of 
overall moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g, few friends, conflicts with peers or co-workers).  
Considering the symptoms reported in light of the GAFs 
assigned, the evidence is consistent in showing no more than 
overall moderate occupational and social impairment, 
consistent with the most recent examiner's assessment.  Thus, 
while an examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability (see 38 C.F.R. § 4.10 (in effect 
prior to November 7, 1996)), it is in this case the most 
appropriate classification based on the veteran's 
symptomatology and entire history as laid out above.      

Additionally, the Board finds that there is no showing that 
the veteran's adjustment disorder has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Recent evidence in July 2002 indicates that the 
veteran had been placed in VA's job assistance program, but 
that she indicated to the Vocational Rehabilitation counselor 
that she was ceasing her job search due to upcoming surgery.  
Moreover, there is no evidence that the disability warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Accordingly, while the Board has found that an evaluation of 
30 percent for chronic adjustment disorder is warranted from 
the date of the claim for increase, a rating in excess of 30 
percent must be denied.  In reaching the conclusion to deny a 
rating in excess of 30 percent, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against this aspect 
of the veteran's claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55-57.


ORDER

An increased rating, to 30 percent, for chronic adjustment 
disorder, from October 11, 1994, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 30 percent for chronic adjustment 
disorder is denied.

REMAND

The veteran contends that she has bowel and gynecological 
problems as a result of a caesarean section she underwent in 
service in September 1994.  Specifically, she asserts that 
her bowel was lacerated during the surgery and has caused her 
problems to this day.  Although the claims file contains 
volumes of service medical records, there is only one medical 
record pertaining to the September 1994 cesarean section - an 
Inpatient Treatment Record Cover Sheet.  Thus, in order to 
properly evaluate this claim, an attempt should be made to 
obtain the complete service medical records regarding the 
September 1994 cesarean section.  Under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification that further 
efforts to obtain such records would be futile is provided.  
See 38 C.F.R. § 3.159(c)(2).  Also, there is evidence on file 
indicating that the veteran underwent a hysterectomy in 2002.  
Efforts should be made to obtain these pertinent records.  
Pursuant to the Veterans Claims Assistance Act of 2000, 
assistance must be rendered by making reasonable efforts to 
obtain relevant records (including private records) that the 
claimant has identified, to include in this case records 
regarding the hysterectomy performed in 2002.  38 U.S.C.A. 
§ 5103A(b).  

Also, the veteran contends that postservice evidence of bowel 
sutures is proof of the bowel laceration since she did not 
undergo any abdominal surgery other than two inservice 
cesarean sections.  In support of her argument, she submitted 
a medical statement from a physician who confirmed that prior 
to 1986 (the year she entered service), the veteran had not 
undergone any abdominal surgery.  Moreover, an October 1996 
hysteroscopy report states that the veteran had had previous 
bowel surgery.  This report also states that a picture of the 
veteran's bowel had been made during the procedure.  
Accordingly, an attempt should be made to obtain the 
picture/x-ray of the veteran's bowel in further support of 
the claimed bowel damage.  This record along with any other 
pertinent medical records that may exist and not yet 
associated with the claims file should be obtained.  See 
38 U.S.C.A. § 5103A(b).

In addition to obtaining outstanding evidence regarding the 
1994 cesarean section and postservice bowel and gynecological 
problems and procedures, additional medical evidence is also 
warranted so as to determine what disabilities the veteran 
currently has, and whether any such disabilities are related 
to the 1994 surgery.  During the veteran's last VA 
gynecological examination in July 2001, she was diagnosed as 
having endometriosis and a history of an ovarian cyst which 
had been taken care of, as well as some question of possible 
bowel damage at the time of the cesarean section, with no 
information to substantiate that.  It is thus unclear from 
this examination report whether and what bowel and 
gynecological disabilities the veteran currently has.  This 
is all the more uncertain in view of the evidence indicating 
that the veteran underwent a hysterectomy in 2002.  Pursuant 
to 38 U.S.C.A. § 5103A(a), VA must assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  Such assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Accordingly, it is 
imperative that the veteran be afforded appropriate VA 
examinations to determine the nature, extent and etiology and 
diagnosis regarding her claimed bowel and gynecological 
disabilities.  The veteran is hereby advised that a failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should make another attempt to 
obtain from all potential sources the 
veteran's complete service medical 
records regarding her last year in 
service, in 1994, to specifically include 
the cesarean section that was performed 
in September 1994.

2.  The RO should obtain and associate 
with the claims file any outstanding 
post-service medical records regarding 
treatment for the veteran's bowel and 
gynecological problems.  This should 
specifically include the picture taken of 
the veteran's bowel during the 
hysteroscopy performed St. Francis 
Women's Hospital in October 1996 and the 
hysterectomy performed in 2002.  The aid 
of the veteran in securing these and any 
other pertinent records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded appropriate VA examinations to 
obtain information as to the nature, 
extent and etiology, and diagnoses 
related to claimed bowel and 
gynecological disorders.  The entire 
claims file, to include this remand, must 
be made available to the physician(s) 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and/or studies should 
be accomplished, and all clinical 
findings should be set forth in detail 
and correlated to a specific diagnosis.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

With respect to each diagnosed bowel 
and/or gynecological disability, the 
appropriate physician should offer an 
opinion as whether such disability is, as 
least as likely as not, the result of any 
incident of active duty military service, 
to particularly include the cesarean 
section performed in September 1994.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim service 
connection for residuals of a cesarean 
section, to include bowel and/or colon 
laceration with postoperative retained 
sutures, endometriosis and ovarian cysts, 
in light of all pertinent evidence and 
legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran an appropriate SSOC (to include 
full reasons and bases for the RO's 
determinations) and afford her the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



